Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 17-20,30-31,35-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,20,22-26 of copending application No. 16/998670 in view of Gabrilovich et al (“Gabrilovich”, US 2010/0161605) in view of in view of Nath et al (“Nath”, US 9,633,378).







16/999547
16/998670
17. A distributed computer system comprising:
At least one processor; and
At least one storage medium having encoded thereon instructions that, when executed by the at least one processor, cause the at least one processor to 
accept a first content request in response to a first action performed by a user interacting with at least one graphical user interface provided by the computer system, the first content request comprising one or more parameters for executing a search 
transmit the first content comprising the one or more parameters for executing the search request to a publishing platform;



5 receive landing page content responsive to transmitting the first content request to the publishing platform without navigating away from the at least one first graphical user interface, the landing page content comprising results of executing the search by the at least one publisher separate from the computer system;


Generate as a portion of the at least one graphical user interface, a presentation interface comprising a display of a representation of the received landing page content, the representation of the received landing page content including a representation of at least some of the results of executing the search by the at least one publisher.



at least one processor configured to:
 




receive a first content request in response to a first action performed by a user in at least one graphical user interface provided by a publisher; identify, responsive to the first content request, one or more third-party publishers, separate from the publisher, from which to request landing page content; 
request, responsive to the first content request, respective landing page content from each of the identified one or more third-party publishers; 
receive the respective landing page content from each of the identified one or more third-party publishers, the respective landing page content comprising content generated by the third-party publisher; and 



displaying, as a portion of the at least one graphical user interface, a presentation interface comprising, for each of the multiple ones of the identified plurality of third-party publishers, a representation of the respective landing page content received from the third party publisher; and a navigation control that, when selected by the user, shifts a display of the presentation interface between representations of landing page content received from the multiple third-party publishers.















 Further 670 fails to distinctly point out executing a search by at least one publisher separate from the computer system and generating a representation of a landing page including at least some of the results of the executed search by the at least one publisher. 
However, Gabrilovich teaches a landing page content comprising results of an executed search by at least one publisher separate from the computer system; and generate a presentation interface displaying a landing page content, the representation of the received landing page content including a representation of at least some of the results of executing the search by the at least one publisher. ([0051] FIG. 6 is a screenshot of an exemplary search transfer landing page 600.  Landing pages 232 of this type result from dynamically-generated search results on the advertiser's website.  This is a situation where the advertiser 336 uses the original web search query as a search query within its site, and displays the results as the ad's landing page 232.  For example, given a query "California Zinfandel," an online wine store would return a landing page 232 similar to FIG. 6, dynamically displaying search results for the word "Zinfandel." In landing pages of this type, context transfer is very strong only if the query used to generate the search results corresponds to products, services or information that the website actually offers.  However, many advertisers 336 that use this technique do not design their campaigns carefully enough to ensure that all phrases they bid on yield meaningful search results, in which case the context is completely lost.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Gabrilovich with the system of 670. Motivation to do so would have been to improve context of delivered landing pages in order to capture the attention of the users.
 Yan fails to distinctly disclose transmitting the first content request comprising one or more parameters for executing the search to the publishing platform, and receiving results comprising the search by at least one publisher separate from the computer system. However, Nath teaches transmitting the first content request comprising one or more parameters for executing the search to the publishing platform, and receiving results comprising the search by at least one publisher separate from the computer system (Column 2 lines 43-57 ,This form of advertising today applies to search and E-commerce sites where the user is searching for a product or service, like a travel site, and types in search parameters, such as where s/he is traveling from, where to, travel dates, how many people in the party, class of travel, etc. These search parameters are then passed along with each ad click to the appropriate advertiser.  The advertiser then uses the parameters passed along to: (a) hyper-target the placement of ads and customize the copy of ads presented on targeted web pages, and (b) automatically activate searches from their home page, thereby landing the web user "deep" into their booking process rather than on their home page as is customary with other forms of ad clicks.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Nath with the modified method of Yan-Garbrilovich. Motivation to do so would have been to obtain dynamic data specific to the user entry thereby serving user specific deep linked relevant pages.


16/998670
21
23
22-23
25
24
19
32


16/999547
18
19
20
30
31
35
36





This is a provisional nonstatutory double patenting rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17-23,28-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al (“Yan”, US 2017/0329851) in view of Gabrilovich et al (“Gabrilovich”, US 2010/0161605) in view of Nath et al (“Nath”, US 9,633,378)


As per claim 17, Yan teaches a distributed computer system comprising:
At least one processor ([0063] The computing device 600 includes a processor 602); and
At least one storage medium having encoded thereon instructions that, when executed by the at least one processor, cause the at least one processor to ([0065] The instructions, when executed by one or more processing devices (for example, processor 602), perform one or more methods, such as those described above.)
accept a first content request in response to a first action performed by a user interacting with at least one graphical user interface provided by the computer system, the first content request comprising one or more parameters for executing a search ([0017],[0019]-[0020]  Another example of a publisher 106 is a search service.  A search service can receive queries for information based on one or more user-entered keywords.  In response, the search service can retrieve relevant search results from an index of documents (e.g., from an index of web pages);
transmit the first content request to a publishing platform ([0019] Another example of a publisher 106 is a search service.  A search service can receive queries for information based on one or more user-entered keywords. [0040]);
5 receive landing page content responsive to transmitting the first content request without navigating away from the at least one first graphical user interface, the landing page content comprising results of executing the search by the at least one publisher; ([0043] In some examples, content items presented on the search page can include (or can be presented in combination with) enhanced features and content.  For example, the content item 232 includes a control 238 that, when activated, causes the presentation of a landing page preview.  A landing page preview can be, for example, an image (e.g., a thumbnail image) of a web page that is associated with an content provider and/or content item, or the landing page preview can be presented in other formats (e.g., a live dynamic element updateable by one or more of the content management system 104, the publishers 106, and the content providers 102).
Generate as a portion of the at least one graphical user interface, a presentation interface comprising a display of a representation of the received landing page content.  (Figure 2 [0043] As such, the landing page preview 242 presented as a result of the activation of the control 238 is also associated with the web site (e.g., the content provider) www.widgetsgalore.com.  In some examples, allowing users to view a landing page that is associated with a content item can lend credibility to the content item and can increase the user's level of trust with both the content provider and with the concept of online content items in general.  Because users can be provided with a preview of a landing page associated with a content item, users may feel more comfortable with clicking on the content item, and may be more likely to click on the content item as a result.)
Yan fails to distinctly point out executing a search by at least one publisher separate from the computer system and generating a representation of a landing page including at least some of the results of the executed search by the at least one publisher. 
However, Gabrilovich teaches a landing page content comprising results of an executed search by at least one publisher separate from the computer system; and generate a presentation interface displaying a landing page content, the representation of the received landing page content including a representation of at least some of the results of executing the search by the at least one publisher. ([0051] FIG. 6 is a screenshot of an exemplary search transfer landing page 600.  Landing pages 232 of this type result from dynamically-generated search results on the advertiser's website.  This is a situation where the advertiser 336 uses the original web 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Gabrilovich with the system of Yan. Motivation to do so would have been to improve context of delivered landing pages in order to capture the attention of the users.
Yan fails to distinctly disclose transmitting the first content request comprising one or more parameters for executing the search to the publishing platform, and receiving results comprising the search by at least one publisher separate from the computer system. However, Nath teaches transmitting the first content request comprising one or more parameters for executing the search to the publishing platform, and receiving results comprising the search by at least one publisher separate from the computer system (Column 2 lines 43-57 ,This form of advertising today applies to search and E-commerce sites where the user is searching for a product or service, like a travel site, and types in search parameters, such as where s/he is traveling from, where to, travel dates, how many people in the party, class of travel, etc. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Nath with the modified method of Yan-Garbrilovich. Motivation to do so would have been to obtain dynamic data specific to the user entry thereby serving user specific deep linked relevant pages.

As per claim 18, Yan teaches the system of claim 17, wherein the representation of the received landing page content is arranged in one or more of the formats comprising the group of: landing page thumbnail, loaded landing page, icon representing the landing page content, or image representing the landing page content. ([0043] In some examples, content items presented on the search page can include (or can be presented in combination with) enhanced features and content.  For example, the content item 232 includes a control 238 that, when activated, causes the presentation of a landing page preview.  A landing page preview can be, for example, an image (e.g., a thumbnail image) of a web page that is associated with an content provider and/or content item, or the landing page preview can be presented in other formats (e.g., a live dynamic element updateable by one or 

As per claim 19, Yan teaches the system of claim 17 wherein the at least one graphical user interface comprises a control area and wherein the first action performed by the user comprises interacting with the control area ([0040] The search results page 200 includes a query input field 202 and a search button 204.  Entry of a query into the query input field 202 and selection of the search button 204 causes the query to be submitted to a search engine (e.g., publisher 106) which, in turn, provides the search results page 200.  In this example, the search results include search results 206, 208, 210, 212, 214, and 216.)

As per claim 20, Yan teaches the system of claim 17, wherein the presentation interface comprises a first and second content display area, and wherein the instructions further cause the at least one processor to; display landing page content genereated by a first one of the at least one publisher in the first content display area; and display the landing page content generated by a second one of the at least one publisher in the second content display area. ([0041] The search results page 200 also includes a top content item location 230 and a side content item location 232.  The top content item location 230 includes a content item 234, and the side content item location 232 includes a content item 236. See also [0045] The content item 236 may be associated with any number of landing page previews.  For example, 


As per claim 21, Yan- Gabrilovich teaches the system of claim 17 wherein the instructions further cause the at least one processor to: 
In response to a second action performed by the user interacting with the at least one graphical user interface, accept a content request;
transmit the second content request to the publishing platform;
receive landing page content responsive to transmitting the second content request without navigating away from the at least one graphical user interface  ([0017],[0019]-[0020]  Another example of a publisher 106 is a search service.  A search service can receive queries for information based on one or more user-entered keywords.  In response, the search service can retrieve relevant search results from an index of documents (e.g., from an index of web pages); and 
display, within the presentation interface, a representation of the landing page received responsive to transmitting the request  ([0043] In some examples, content items presented on the search page can include (or can be presented in combination with) enhanced features and content.  For example, the content item 232 includes a control 238 that, when activated, causes the presentation of a landing page preview.  A landing page preview can be, for example, an image (e.g., a thumbnail image) of a web page that is associated with an content provider and/or content item, or the landing page preview can be presented in other formats (e.g., a live dynamic 
  Yan- fails to distinctly point out a second content request. However OFFICIAL NOTICE is taken that subsequent queries in a search engine page is notoriously well known, it would have been obvious to try a second search request to one of ordinary before the effective filing date of the invention with the system of Yan. The results would have been predictable, namely the user of Yan would enter a second different query into the search input field 202 of Figure 2 and clicked on the search button 204 to run a new search similar to the initial search. 

57Attorney Docket No.: 12033.70001 US03 	As per claim 22, Yan teaches the system of claim 17, wherein the instructions further cause that at least one processor to observe user interactions with the at least one graphical user interface ([0043]-[0045] clicking, hover, click through, triggering by a mouse cursor) 
	
As per claim 23, Yan teaches the system of claim 17, wherein the instructions further cause the at least one processor to: receive updated landing page content from the at least one publisher; and update the representation of landing content displayed in the presentation interface responsive to receiving the updated landing page content ( A landing page preview can be, for example, an image (e.g., a thumbnail image) of a web page that is associated with an content provider and/or content item, or the landing page preview can be presented in other formats (e.g., a live 

As per claim 28, Yan teaches the system of claim 17, wherein the at least one graphical user interface comprises a first window and the portion of the at least one graphical user interface comprises a second window separate from the first window (Figure 2, 200 and 242).

As per claim 29, Yan teaches the system of claim 17, wherein the at least one graphical user interface comprises a first web page of a web site provided by the computer system (Figure 2, main browser page).

As per claim 30, Yan teaches the system of claim 29, wherein the portion of the at least one graphical user interface comprises a portion of the first web page (Figure 2).

As per claim 31, Yan teaches the system of claim 29, wherein the portion of the at least one graphical user interface comprises a second web page of the web site separate from the first web page (Figure 2, Figure 2 [0043] A landing page preview can be, for example, an image (e.g., a thumbnail image) of a web page that is associated with an content provider and/or content item, or the landing page preview can be presented in other formats (e.g., a live dynamic element updateable by one or 


As per claim 32, Yan teaches the system of claim 17, wherein the first action comprises submitting the one or more search parameters for performing the search, and accepting the first content request comprises accepting the one or more search parameters ([0003]  The query can include one or more search terms, and the search engine can identify and rank the content items based on, for example, the search terms, e.g., keywords, in the query and one or more parameters associated with the content item.)

As per claim 33, Yan teaches the system of claim 17, wherein the instructions further cause the at least one processor to display, within the presentation interface, at least one name and/or at least one logo associated with the landing page content (Figure 2 242).

As per claim 34, Yan teaches the system of claim 17, wherein the at least one graphical user interface comprises at least one user interface of a mobile application provided by the computer system ([0062] The mobile computing device 650 is intended to represent various forms of mobile devices, such as personal digital assistants, cellular telephones, smart-phones, and other similar computing devices. )


Claim 36 is similar in scope to that of claim 17, and is therefore rejected under similar rationale. 

Claims 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al (“Yan”, US 2017/0329851) in view of Gabrilovich et al (“Gabrilovich”, US 2010/0161605) in view of Nath et al (“Nath”, US 9,633,378) in view of Louch et al (“Louch”, US 2008/0034314)

As per claim 24, Yan teaches a the system of claim 17, wherein the at least one publisher comprises a plurality of publishers, and generating the presentation interface comprises generating a user interface configured to rotate through representations of landing page content generated by at least some of the plurality of publishers ( [0045] The content item 236 may be associated with any number of landing page previews.  For example, the content item 236 may include the control 238 as well as one or more additional controls that are associated with respective landing pages.  A content item could also be associated with a rotation of landing page previews, such that activation of the control 238 causes a landing page preview to be displayed at random (or in a predefined sequence or order) from the rotation.)
Yan-Gabrilovich-Nath fails to distinctly point out the user interface being a carousel. However, Louch teaches navigating through options using a carousel ([0162]  A user can transition between display areas 806, 808, using one of a number of known transition 

As per claim 25, Yan teaches the system of claim 17, wherein the at least one publisher comprises a plurality of publishers, and generating the presentation interface comprises generating an number of windows, each of the windows displaying a representation of landing page content generated by each of at least some of the plurality of publishers ( [0045] The content item 236 may be associated with any number of landing page previews.  For example, the content item 236 may include the control 238 as well as one or more additional controls that are associated with respective landing pages.  A content item could also be associated with a rotation of landing page previews, such that activation of the control 238 causes a landing page preview to be displayed at random (or in a predefined sequence or order) from the rotation.)
 Yan fails to distinctly point out the number of windows being an array of panes. However, Louch teaches generating content in an array of panes ([0181] FIG. 10 illustrates nested dashboard display areas 1004 and 1010.  In some implementations, the dashboard display areas 1004 and 1010 can be nested or stacked N layers deep on a user interface.  The opacity of each layer can be made semi-translucent so that the layer below it is visible.  In other implementations, the dashboard display areas 1004 

As per claim 26, Yan-Louch teaches the system of claim 25, wherein generating the presentation interface comprises displaying the array of panes in a stack in the presentation interface, wherein the instructions further cause the at least one processor to: in response to selection of one of the panes, focus the selected pane by placing the selected pane in front of the stack  (Louch, [0183] The display areas 1004 and 1010 can be displayed at the same time in a stack or cascade arrangement, or one at a time by hiding or obfuscating one of the display areas.)

As per claim 27, Yan teaches the system of claim 17, wherein the at least one publisher comprises a plurality of publishers, and generating the presentation interface comprises generating a plurality of elements each of the elements associated with one of at least some of the plurality of publishers ( [0045] The content item 236 may be associated with any number of landing page previews.  For 
 Yan fails to distinctly point out arranging the windows in an array of tabs, wherein the instructions further cause the at least one processor to: in response to selection of a respective one of the tabs, display landing page content in the presentation interface generated by a respective one of the at least some publishers associated with the respective tab.
However, Louch teaches arranging the elements in an array of tabs, wherein the instructions further cause the at least one processor to: in response to selection of a respective one of the tabs, display content in the presentation interface generated by a respective one of the at least some publishers associated with the respective tab ([0201] FIG. 13 illustrates a tab control scheme for multiple dashboards.  In some implementations, multiple dashboards 1302 are presented in a user interface 1300 using a tab control scheme.  A tab control 1302 can be used to organize multiple dashboards on the user interface 1300.  Each dashboard includes a tab 1304 and a tab panel 1306.  The tab 1304 is used to activate a dashboard and can be located on the top or sides of the tab control 1302.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teaching of Louch with the system of Yan. Motivation to do so would have been to provide tabular navigation to the rotatable . 
Response to Arguments
Applicant’s arguments, see pages 8-10 of the remarks, filed 12/30/2021, with respect to the rejection(s) of claim(s) 17-36 under 35 USC 103 over Yan in view of Gabrilovich have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yan-Gabrilovich-Nath. Specifically the arguments drawn to the newly added claim limitations are not taught by the combination of Yan-Gabrilovich as argued, and Nath has been included to cure the deficiencies. 
Nath teaches transmitting the first content request comprising one or more parameters for executing the search to the publishing platform, and receiving results comprising the search by at least one publisher separate from the computer system (Column 2 lines 43-57 ,This form of advertising today applies to search and E-commerce sites where the user is searching for a product or service, like a travel site, and types in search parameters, such as where s/he is traveling from, where to, travel dates, how many people in the party, class of travel, etc. These search parameters are then passed along with each ad click to the appropriate advertiser.  The advertiser then uses the parameters passed along to: (a) hyper-target the placement of ads and customize the copy of ads presented on targeted web pages, and (b) automatically activate searches from their home page, thereby landing the web user "deep" into their booking process rather than on their home page as is customary with other forms of ad clicks.) as cited above. Therefore the combination as cited above meets the claimed limitations as argued. 

	
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/RYAN F PITARO/Primary Examiner, Art Unit 2198